Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 26-42, and 46-48 are currently pending and are presented for examination on the merits.

Claim Objection
At Claim 26 be consistent between “character recognition” and “optical recognition” if referring to the same thing.  Appropriate correction required.
At Claim 37, the term “ender” should be “render.”  Appropriate correction required.

Claims 31, and 37 are objected to for depending upon a rejected base claim, but would be allowable where rewritten in independent form.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-30, 32-36, 38-42, and 46-48 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter, under the 2019 PEG, October update.  The claimed invention 
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
In the instant case, Claims 26-30, 32-36, 38-42, and 46-48 are directed to a process, system, and product that recite a fundamental economic practice.  As such, under Step 2A, prong 1 of the 2019 PEG, the claims recite a method of organizing human activity and includes an abstract idea(s).  The invention includes methods of identifying data objects containing values by tags to them, correlating them through the tags and/or values, applying a rule to the data to determine information, and populating a document with the information by associating a tag with the field in the document (e.g., a “name” goes in the “name field,” etc.).  All of these are abstract ideas in and of themselves, directed to querying and communicating information.   Further, the disclosure includes inventions directed towards a unified investment management system that compiles, stores, and manipulates investment information, to provide query results, workflows, and other resultant information.  Each of these actions, however, including recording diverse investment information, are long standing commercial practices.  Generation of the workflows automated thereby, replace the same workflows that were previously generated manually, and via mental steps.  The abstract idea is supported by Alice Corporation. 
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the data structure, the tags, the data, the system, memory, “by the one or more processor,” an interface, generating a workflow, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h), and/or instruct the artisan to apply it (the method) across generic computing technology (the aforementioned structure).  For example, storing the tags in a data structure fails to effect a practical application, because data structures and tags are generic computing technology for accomplishing same. More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 
Under step 2B, the extraneous limitations of the independent and dependent claims have been considered, individually and as a whole, but do not amount to significantly more than the abstract idea itself.  For example, judicial notice is hereby taken that querying a database or data structure, and generating workflows from database records are widely prevalent and commonly practiced in the art.  Further, the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather 
Under prong 2, and Part 2b, and as previously stated, the additional elements offered by the dependent claims either further delineate the abstract idea (Claims 29), recite insignificant extra-solution activity (Claims 28, 29, 30), or instruct the artisan to apply it (the abstract idea) across generic computing technology (Claims 27), and the like.  

Response to remarks
	Applicant’s remarks submitted on 12/8/2021 have been considered but are not persuasive, where objections/rejections are maintained.  
The rejection under § 101 is maintained because the Claims 26-30, 32-36, 38-42, and 46-48 encompass methods of organizing human activity and multiple abstract ideas.  The amendment substantively introduces receiving a request associated with a workflow that involves execution of a plurality of documents, querying based on identity of user, receiving executed documents, performing character recognition to identify portions that require feedback, verify compliance with workflow and properly executed portions that require feedback, and notifying a second user that the documents were executed.  These are all abstract ideas or recite insignificant extra-solution activity, in and of themselves.    
As per the other limitations, relying on third party sources for data objects is extra-solution, and well known, routine, and conventional (see, recently added prior art references of record, “third party source”) activity.  The same goes for “automatically populating” a form, and presenting the form on an interface.  These are very common and generic computer functions in and of themselves.  They fail to add an innovative concept or significantly more.  It is advised that applicant look to the specification to add the subject matter of an innovative concept to the 
 Applicant’s arguments are not persuasive.  Example Claims 37, 38, and 39 of the 2019 PEG are directed towards technical solutions (e.g., rearranging icons on a GUI, analogue to digital simulation, etc.).  Rather the instant case recites a business method that is being applied generically across a memory, processor, and interface as was expressed in the non-final office action.  Moreover, where the data set is relatively few (e.g., two data objects) the present invention can be performed in the human mind.  Addressing the problem presented (e.g., an inefficient and cumbersome” process) fails to effect a practical application, because that is what computers are designed to do.  All instances of pre-populating documents streamline and make less cumbersome the process that they compose.  With respect to Bascom, the claims distinguish therefrom, because they do not present a novel rearrangement or ordered combination of known components.  
Please note that US 2010/0302604 to Kodimer and US 2010/0095197 to Klevenz et al has been added to the record, as a result of an updated search for data structure, which is a term of art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696